DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 2, 4 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case. However, the Amendments submitted on 08/05/2021 have not place the application in condition for allowance. Applicant argues that the McKenna et al. do not disclose any dielectric constant of the dielectric layer between the passive and driven elements. However, McKenna et al. disclose that it is known in the art to implement dielectric material having a lower dielectric constant so has to achieve a predetermined VSWR and better bandwidth. 
Applicant further argues regarding Huang as failing to disclose the radome comprising four projections projecting from a surface facing the antenna module as positions outside of four walls of the rectangular planar shape of the antenna module. The Examiner disagrees. Huang disclose a radome defined as the upper case, 101a, having four projections, 111, facing the antenna module, where the step surfaces of the four projections are in direct contact with the side walls of the rectangular planar shape. The wall depicted by the planar sides of the antenna module, 105, 117 and 119. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5, 8, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Sotoma et al. (US 20090179815) and Cerreno (US 20160079672).
Regarding claim 2:
McKenna et al. disclose (in Fig. 4) an antenna device (100) comprising: an antenna module (defined by the box section in the figure below, 118) including a dielectric substrate (110) and a feed element (104) provided on, in, or above the dielectric substrate (110); a radome (124) comprising a dielectric (Col. 12, Lines 40-41) and disposed so as to oppose the antenna module (defined by the box section in the figure below, 118) in a radiation direction (vertically toward the radome) of the feed element (104); a parasitic element (108) provided on an inner surface of the radome (124) or embedded within the radome, electromagnetic coupling between the radome (124) and the feed element (104) is achieved at the parasitic element (108): and an adhesive foam layer (114) that is configured to maintain a predetermined distance (F+C1) between the antenna module (defined by the box section in the figure below, 118) and the parasitic element (108) and is in direct contact with the antenna module (defined by the box section in the figure below, 118) and the radome (124) between the antenna module (defined by the box section in the figure below, 118) and the radome (124). 

    PNG
    media_image1.png
    247
    515
    media_image1.png
    Greyscale

McKenna et al. is silent on bonding the antenna module to the radome only with the adhesive layer therebetween, wherein the adhesive layer has a lower dielectric constant than the dielectric substrate.
Sotoma et al. disclose (in Figs. 1-3) the selection of a lower dielectric constant (40) than that of the dielectric constant substrate (40) in order to decrease the amount of electromagnetic coupling between the parasitic radiation conductor (12) and parasitic radiation (11; Para. 0072, Lines 10-12).

Furthermore, McKenna teaches in Col 7, Lines 64-68; Col 8, Lines 1-2 and Col 10, Lines 17-21, that the selection of the dielectric constants in the intervening dielectric layers between elements 104, 106 and 108 is non-trivial and the individual quality factors can be controlled by the proper selection of dielectric substrate, substrate thickness, dielectric constant, conductor metallization, conductance, and dielectric loss tangent.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of McKeena of selecting the material of the dielectric substrate in order to achieve the desired characteristics in the antenna device.
McKenna as modified is silent on that the foam layer is adhesive layer, and bond the antenna module to the radome only with the adhesive layer therebetween.
Cerreo discloses (in Fig. 3) bonding an antenna module (comprising the parasitic, 114, and patch, 124) to the radome (102) only with the adhesive layer (302a) therebetween.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the adhesive taught by Cerreno into the modified device of McKenna for the benefit of providing weather proofing and improving the impedance bandwidth for individual patch antenna elements (Para. 0038, Lines 3-5).
Regarding claim 3:
McKenna et al. disclose (in Fig. 4) disclose the feed element (104) of the antenna module (defined by the box section in the figure below, 118) is provided in the dielectric substrate (110), and the antenna module (defined by the box section in the figure below, 118) further includes a dielectric layer (112) covering the surface of the dielectric substrate (110) and the feed element (104), and the dielectric layer (112) is bonded to the radome (124) by the adhesive layer (114).
Regarding claim 5

Regarding claim 8:
McKenna et al. disclose (in Fig. 4) disclose the feed element (104) of the antenna module (defined by the box section in the figure below, 118) is provided on a surface of the dielectric substrate (110), and the antenna module (defined by the box section in the figure below, 118) further includes a dielectric layer (112) covering the surface of the dielectric substrate (110) and the feed element (104), and the dielectric layer (112) is bonded to the radome (124) by the adhesive layer (114).
Regarding claim 11:
McKenna et al. disclose (in Fig. 4) disclose the radome (124) serves as a housing which houses the antenna module (defined by the box section in the figure below, 118).
Regarding claim 12:
McKenna et al. disclose (in Fig. 4) disclose the radome (124) serves as a housing which houses the antenna module (defined by the box section in the figure below, 118).
Regarding claim 20:
McKenna et al. disclose (in Fig. 2) the adhesive layer (38) is in direct contact with a surface of the parasitic element (36) parallel to a main surface of the radome (30), and the adhesive layer (38) is in direct contact with a surface of the feed element (32) parallel to a main surface of the dielectric substrate (34).

Claims 9, 10, 18, 19 and 21 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Sotoma et al. (US 20090179815) and Cerreno (US 20160079672) as applied to claim 2, and further in view of Fowler et al. (US Pat. 5438697).
Regarding claim 9:
McKenna as modified is silent on that the antenna module has a rectangular planar shape, the radome further comprises four projections projecting from an inner surface of the radome at positions corresponding to four comers of the rectangular planar shape of the antenna module, each of the projections has a step surface on a side of the projection, the step surfaces of the four projections are in 
Fowler et al. disclose (in Figs. 4 and 5) the radome (12) further comprises four projections (156) projecting from a surface facing the antenna module (14) at positions outside of four side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, each of the projections (156) has a step surface (defined by the raised structure) on a side of the projection (156), the step surfaces (defined by the raised structure) of the four projections (156) are in direct contact with the side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, and the step surfaces (defined by the raised structure) restrict a position of the antenna module (14) in an in-plane direction (See Figs.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections of the radome as taught by Fowler et al. into the modified antenna device of McKenna et al. for the benefit of securely attaching the assembly while centering the antenna assembly relative to the radome (Col. 6, Lines 33-37).
Regarding claim 10:
McKenna as modified is silent on that the antenna module has a rectangular planar shape, the radome further comprises four projections projecting from an inner surface of the radome at positions corresponding to four corners of the rectangular planar shape of the antenna module, each of the projections has a step surface on a side of the projection, the step surfaces of the four projections are in direct contact with side surfaces of the four corners of the antenna module, respectively, and the step surfaces restrict a position of the antenna module in an in-plane direction.
Fowler et al. disclose (in Figs. 4 and 5) the radome (12) further comprises four projections (156) projecting from a surface facing the antenna module (14) at positions outside of four side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, each of the projections (156) has a step surface (defined by the raised structure) on a side of the projection (156), the step surfaces (defined by the raised structure) of the four projections (156) are in direct contact with the side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, and the step 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections of the radome as taught by Fowler et al. into the modified antenna device of McKenna et al. for the benefit of securely attaching the assembly while centering the antenna assembly relative to the radome (Col. 6, Lines 33-37).
Regarding claim 18:
McKenna et al. is silent on that the radome comprises at least three projections projecting from an inner surface of the radome along a side surface of the antenna module, each of the projections has a step surface on a side of the projection, the step surfaces are in contact with at least two side surfaces of the antenna module, respectively, and the step surfaces restrict a position of the antenna module in an in-plane direction.
Fowler et al. disclose (in Figs. 4 and 5) the radome (12) further comprises four projections (156) projecting from a surface facing the antenna module (14) at positions outside of four side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, each of the projections (156) has a step surface (defined by the raised structure) on a side of the projection (156), the step surfaces (defined by the raised structure) of the four projections (156) are in direct contact with the side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, and the step surfaces (defined by the raised structure) restrict a position of the antenna module (14) in an in-plane direction (See Figs.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections of the radome as taught by Fowler et al. into the modified antenna device of McKenna et al. for the benefit of securely attaching the assembly while centering the antenna assembly relative to the radome (Col. 6, Lines 33-37).
Regarding claim 19:

Fowler et al. disclose (in Figs. 4 and 5) the radome (12) further comprises four projections (156) projecting from a surface facing the antenna module (14) at positions outside of four side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, each of the projections (156) has a step surface (defined by the raised structure) on a side of the projection (156), the step surfaces (defined by the raised structure) of the four projections (156) are in direct contact with the side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, and the step surfaces (defined by the raised structure) restrict a position of the antenna module (14) in an in-plane direction (See Figs.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections of the radome as taught by Fowler et al. into the modified antenna device of McKenna et al. for the benefit of securely attaching the assembly while centering the antenna assembly relative to the radome (Col. 6, Lines 33-37).
Regarding claim 21:
McKenna as modified is silent on that the radome is larger than the antenna module in plan view.
Fowler et al. disclose (in Figs. 4 and 5) the radome (12) is larger than the antenna module (define by 14 and 16) in plan view. 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the radome to be larger than the antenna module as taught by Fowler et al. into the modified device of McKenna for the benefit of making the device suitable to withstand weathering conditions (Col. 6, Lines 27-29).

Claims 4, 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Sauer (US Pat. 5760744) and Fowler et al. (US Pat. 5438697).
Regarding claim 4:
McKenna et al. disclose (in Fig. 4) an antenna device (100) comprising: an antenna module (defined by the box section in the figure below, 118) including a dielectric substrate (110) and a feed element (104) provided on, in, or above the dielectric substrate (110): a radome (124) comprising a dielectric (Col. 12, Lines 40-41) and disposed so as to oppose the antenna module (defined by the box section in the figure below, 118) in a radiation direction of the feed element (104); a parasitic element (108) provided on an inner surface of the radome (124) or embedded within the radome (124) electromagnetic coupling between the radome (124) and the feed element (104) is achieved at the parasitic element (108); and an adhesive layer (114) that is configured to maintain a predetermined distance (F+C1) between the antenna module (defined by the box section in the figure below, 118) and the parasitic element (108) and is in direct contact with the antenna module (defined by the box section in the figure below, 118) and the radome (124) between the antenna module (defined by the box section in the figure below, 118) and the radome (124) to bond the antenna module (defined by the box section in the figure below, 118) to the radome (124) wherein the antenna module (defined by the box section in the figure below, 118) has a rectangular planar shape (See Fig.; Col. 4, Lines 11-14).
McKenna et al. is silent on that the foam layer is adhesive layer, and bond the antenna module to the radome only with the adhesive layer therebetween, wherein the adhesive layer has a lower dielectric constant than the dielectric substrate; the radome further comprises four projections projecting from a surface facing the antenna module at positions outside of four side walls of the rectangular planar shape of the antenna module, respectively, each of the projections has a step surface on a side of the projection, the step surfaces of the four projections are in direct contact with the side walls of the rectangular planar shape of the antenna module, respectively, and the step surfaces restrict a position of the antenna module in an in-plane direction.
Sauer discloses (in Fig. 3) the adhesive bond the antenna module (defined by region below part 44) to the radome (41) only with the adhesive layer (45) therebetween.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the adhesive taught by Sauer into the device of McKenna et al. for the benefit of 
McKenna et al. further disclose the sizes of the antenna can be controlled by the proper selection of dielectric substrate, substrate thickness, dielectric constant, conductor metallization, conductance, and dielectric loss tangent (Col. 10, Lines 17-21).
Accordingly, it would have been an obvious matter of design consideration to select the materials based on the known properties e.g. the adhesive layer having a lower dielectric constant than the dielectric substrate especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
McKenna as modified is silent on that the radome further comprises four projections projecting from a surface facing the antenna module at positions outside of four side walls of the rectangular planar shape of the antenna module, respectively, each of the projections has a step surface on a side of the projection, the step surfaces of the four projections are in direct contact with the side walls of the rectangular planar shape of the antenna module, respectively, and the step surfaces restrict a position of the antenna module in an in-plane direction.
Fowler et al. disclose (in Figs. 4 and 5) the radome (12) further comprises four projections (156) projecting from a surface facing the antenna module (14) at positions outside of four side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, each of the projections (156) has a step surface (defined by the raised structure) on a side of the projection (156), the step surfaces (defined by the raised structure) of the four projections (156) are in direct contact with the side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, and the step surfaces (defined by the raised structure) restrict a position of the antenna module (14) in an in-plane direction (See Figs.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections of the radome as taught by Fowler et al. into the modified antenna device of McKenna et al. for the benefit of securely attaching the assembly while centering the antenna assembly relative to the radome (Col. 6, Lines 33-37).
Regarding claim 7:
McKenna et al. disclose an antenna device (100), the method comprising: preparing an antenna module (defined by the box section in the figure below, 118) including a dielectric substrate (110) and a feed element (104) provided on, in, or above the dielectric substrate (110); preparing a radome (124) on which a parasitic element (108) is provided and which is larger than the antenna module (defined by the box section in the figure below, 118) in a plan view; and positioning and directly bonding the antenna module (defined by the box section in the figure below, 118) to the radome (124) by an adhesive layer (114) having a predetermined thickness (F) such that the feed element (104) and the parasitic element (108) are maintained at a predetermined distance (F+C1) and the feed element (104) is electromagnetically coupled with the parasitic element (108).
McKenna et al. is silent on that the foam layer is adhesive layer, and bond the antenna module to the radome only with the adhesive layer therebetween, wherein the adhesive layer has a lower dielectric constant than the dielectric substrate; the radome further comprises four projections projecting from a surface facing the antenna module at positions outside of four side walls of the rectangular planar shape of the antenna module, respectively, each of the projections has a step surface on a side of the projection, the step surfaces of the four projections are in direct contact with the side walls of the rectangular planar shape of the antenna module, respectively, and the step surfaces restrict a position of the antenna module in an in-plane direction.
Sauer discloses (in Fig. 3) the adhesive bond the antenna module (defined by region below part 44) to the radome (41) only with the adhesive layer (45) therebetween.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the adhesive taught by Sauer into the device of McKenna et al. for the benefit of providing a high stability of frequency, even in the case of very marked external perturbations (Col. 4, Lines 49-50).
McKenna et al. further disclose the sizes of the antenna can be controlled by the proper selection of dielectric substrate, substrate thickness, dielectric constant, conductor metallization, conductance, and dielectric loss tangent (Col. 10, Lines 17-21).

McKenna as modified is silent on that the radome further comprises four projections projecting from a surface facing the antenna module at positions outside of four side walls of the rectangular planar shape of the antenna module, respectively, each of the projections has a step surface on a side of the projection, the step surfaces of the four projections are in direct contact with the side walls of the rectangular planar shape of the antenna module, respectively, and the step surfaces restrict a position of the antenna module in an in-plane direction.
Fowler et al. disclose (in Figs. 4 and 5) the radome (12) further comprises four projections (156) projecting from a surface facing the antenna module (14) at positions outside of four side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, each of the projections (156) has a step surface (defined by the raised structure) on a side of the projection (156), the step surfaces (defined by the raised structure) of the four projections (156) are in direct contact with the side walls of the rectangular planar shape (See Fig.) of the antenna module (14), respectively, and the step surfaces (defined by the raised structure) restrict a position of the antenna module (14) in an in-plane direction (See Figs.)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections of the radome as taught by Fowler et al. into the modified antenna device of McKenna et al. for the benefit of securely attaching the assembly while centering the antenna assembly relative to the radome (Col. 6, Lines 33-37).
Regarding claim 22:
McKenna as modified is silent on that four corners of the four side walls of the rectangular planar shape of the antenna module are chamfered, and the step surfaces of the projections are in direct contact with the chamfered four corners of the four side walls of the rectangular planar shape of the antenna module.
 to make a symmetrical sloping edge), and the step surfaces of the projections (156) are in direct contact with the chamfered four corners of the four side walls (44) of the rectangular planar shape of the antenna module (14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to recognize the arrangement of the antenna module with the projections of the radome as taught by Fowler et al. into the modified antenna device of McKenna et al. for the benefit of securely attaching the assembly while centering the antenna assembly relative to the radome (Col. 6, Lines 33-37).

Claims 6, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Sotoma et al. (US 20090179815) and Cerreno (US 20160079672) as applied to claim 2 and further in view of Luk et al. (US 20010043157).
Regarding claims 6, 14, 15 and 17:
McKenna as modified is silent on that the antenna module includes a plurality of other feed elements provided on the dielectric substrate in addition to the feed element, and the plurality of the other feed elements constitutes an array antenna, and a plurality of other parasitic elements are provided in, on, or above the radome in addition to the parasitic element, and the plurality of the other parasitic elements are electromagnetically coupled with the plurality of the other feed elements, respectively.
Luk et al. disclose the antenna module (in Fig. 10) includes a plurality of other feed elements (other feeds, 31) provided on the dielectric substrate (Ԑr2) in addition to the feed element (first feed, 31), and the plurality of the other feed elements (other feeds, 31) constitutes an array antenna (See Fig.), and a plurality of other parasitic elements (other 32) are provided in, on, or above the radome (defined by the Ԑr4) in addition to the parasitic element (32), and the plurality of the other parasitic elements (other 32) are electromagnetically coupled with the plurality of the other feed elements (other feed, 31), respectively (See Fig. 10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed incorporate the plurality of the feed elements taught by Luk et al. into the modified antenna array .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McKenna et al. (US Pat. 4835538) in view of Sauer (US Pat. 5760744) and Fowler et al. (US Pat. 5438697) as applied to claim 4 and further in view of Luk et al. (US 20010043157).
Regarding claim 16:
McKenna as modified is silent on that the antenna module includes a plurality of other feed elements provided on the dielectric substrate in addition to the feed element, and the plurality of the other feed elements constitutes an array antenna, and a plurality of other parasitic elements are provided in, on, or above the radome in addition to the parasitic element, and the plurality of the other parasitic elements are electromagnetically coupled with the plurality of the other feed elements, respectively.
Luk et al. disclose the antenna module (in Fig. 10) includes a plurality of other feed elements (other feeds, 31) provided on the dielectric substrate (Ԑr2) in addition to the feed element (first feed, 31), and the plurality of the other feed elements (other feeds, 31) constitutes an array antenna (See Fig.), and a plurality of other parasitic elements (other 32) are provided in, on, or above the radome (defined by the Ԑr4) in addition to the parasitic element (32), and the plurality of the other parasitic elements (other 32) are electromagnetically coupled with the plurality of the other feed elements (other feed, 31), respectively (See Fig. 10).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed incorporate the plurality of the feed elements taught by Luk et al. into the modified antenna array of McKenna for the benefit of achieving antenna arrays comprising a plurality of patch antennas (Para. 0001, Lines 3-4) for suitable for a Personal Communication System (PCS) base station (Para. 0056, Lines 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845